Russell, J.
It appearing, from undisputed testimony, that tlie person alleged to have been assaulted was not struck by the defendant until after the defendant had been struck by him upon the head with a piece of plank, and that then the defendant used only her fist, the conviction was not authorized by the evidence. It does not appear that the accused was a trespasser upon the premises of the prosecutor, though there is evidence to the effect that she was using profane and' abusive language to another woman; but neither this fact, nor the further fact that she refused to leave the premises, would have justified the prosecutor in assaulting her with a board, and striking her therewith upon the head; and she had the right to defend herself with her fist against his blows, even though she may previously have been guilty of improper conduct toward' other persons than the. prosecutor. Judgment reversed.